Exhibit 99.1 Twitter Q4 and Fiscal Year 2015 Shareholder Letter SAN FRANCISCO, CALIFORNIA February 10, 2016 Dear Shareholders, As we announced last week, we’re taking a new approach to our earnings announcements. Starting with today’s announcement of results for the fourth quarter and fiscal year ended December 31, 2015, we’ll provide you with an earnings letter reviewing our financial and operational performance together with commentary from our senior management team. We’ll then use our conference call and Periscope broadcast to take your questions. As a reminder, to have your questions considered during Q&A, Tweet your question to @TwitterIR using #TWTR or submit your question via Periscope. We hope this new format will give you a clearer view of our performance and outlook in an easier-to-digest manner, while making the most of our time on the call. OVERVIEW 2015 was another very strong year for Twitter. Total revenue reached $2.2 billion, up 58% year over year with more than $550 million in adjusted EBITDA. We made significant progress in scaling the total number of active advertisers to 130,000 in Q4, up almost 90% year over year. It's remarkable we built this business in just five years from zero revenue. We saw a decline in monthly active usage in Q4, but we've already seen January monthly actives bounce back to Q3 levels. We're confident that, with disciplined execution, this growth trend will continue over time. · Q4 revenue totaled $710 million, an increase of 48% year-over-year. Excluding the impact of year-over-year changes in foreign exchange rates, revenue would have increased 53%. o Advertising revenue totaled $641 million, an increase of 48% year-over-year. Excluding the impact of year-over-year changes in foreign exchange rates, advertising revenue would have increased 53%. Mobile advertising revenue was 86% of total advertising revenue. o Data licensing and other revenue totaled $70 million, an increase of 48% year-over-year. o U.S. revenue totaled $463 million, an increase of 47% year-over-year. o International revenue totaled $247 million, an increase of 51% year-over-year. · Q4 GAAP net loss of $90 million and non-GAAP net income of $115 million. · Q4 GAAP diluted EPS of ($0.13) and non-GAAP diluted EPS of $0.16. · Q4 adjusted EBITDA of $191 million, up 35% year-over-year, representing an adjusted EBITDA margin of 27%. · Total average monthly active users (MAUs) were 320 million for Q4, up 9% year-over-year, compared to 320 million in the previous quarter. · Excluding SMS Fast Followers, MAUs were 305 million for Q4, up 6% year-over-year, compared to 307 million in the previous quarter. · Mobile MAUs represented approximately 80% of total MAUs. 1 · Total audience, which consists of MAUs and monthly logged-out visitors, totaled more than 800 million in Q4. Fourth Quarter and Fiscal Year 2015 Financial Summary (In thousands, except per share data) Three Months Ended Years Ended December 31, December 31, GAAP Results Revenue $ Net loss $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) Non-GAAP Results Adjusted EBITDA $ Non-GAAP net income $ Non-GAAP diluted net income per share $ For additional information regarding the non-GAAP financial measures discussed in this letter, please see "Non-GAAP Financial Measures" and "Reconciliation of GAAP to Non-GAAP Financial Measures" below. 2015 was an important year for our products and partnerships: · We added native video capabilities to Twitter, which led to video views rising 220x from December 2014 to December 2015. As a sign of how far we’ve come: when Disney chose to release its first full trailer for “Star Wars: The Force Awakens”, they did it first on Twitter. · We launched Periscope, which has quickly become an indispensable live video tool for journalists, musicians, athletes, politicians, activists, and everyday people to share the world around them. · We expanded Direct Messages (DMs) for private conversations for up to 20 people, and boosted the character limit for individual messages from 160 to 10,000. DMs rose significantly in 2015 – 61% year-over-year growth in messages sent in Q4. · We unveiled Moments, a new way to get the best of what’s happening on Twitter in an instant, in the U.S., U.K., and Brazil, and supported the launch with our first integrated marketing campaign. · We struck a new agreement with Google for search integration on both mobile and desktop queries, and the integration of Twitter into DoubleClick bidding and measurement systems. · We completed the global roll-out of our self-service advertising platform, which helped contribute to the total number of advertisers rising nearly 90% year-over-year in Q4. · We expanded direct response objectives – website clicks and conversions – onto the Twitter Audience Platform (TAP) in beta, giving direct response advertisers a way to measure results from the TAP audience of 700 million devices. · We added more than 20 new features and updates to our developer tools, including integration of third-party development kits like AWS, Stripe, and Optimizely into Fabric. 2 This is only a small sample of the work our teams delivered over the course of the year.
